Filing #Case 1:21-cv-21638-DPG Document 1-1 Entered on FLSD Docket 04/28/2021 Page 1 of 9
         122768135   E-Filed 03/09/2021 02:12:20 PM


                                                                IN THE CIRCUIT COURT OF THE
                                                                11TH JUDICIAL CIRCUIT IN AND FOR
                                                                MIAMI-DADE COUNTY, FLORIDA

         GARLAND SUPPLY COMPANY and                             GENERAL JURISDICTION DIVISION
         7201 CORP., Florida corporations,
                                                                CASE NO:
                     Plaintiffs,

         v.                                                                  Exhibit 1
         A.L. WILSON CHEMICAL COMPANY, a foreign
         corporation

               Defendant.
         _________________________________________/


                                          COMPLAINT FOR DAMAGES

                 Plaintiffs, GARLAND & 7201, by and through the undersigned attorneys, hereby sue the

        Defendants, WILSON, a foreign corporation, for damages and alleges:

                                                   JURISDICTION

              1. This is an action for damages in excess of Thirty Thousand Dollars ($30,000) exclusive of

                 costs, interest, and attorneys’ fees.

                                                    THE PARTIES

              2. Plaintiff, GARLAND, is a Florida corporation organized and existing under the law of the

                 State of Florida, doing business in Miami-Dade County Florida.

              3. Plaintiff, GARLAND SUPPLY COMPANY (hereinafter referred to as “GARLAND”),

                 engages in the business of distributing and selling chemicals and supplies to dry cleaners

                 and other businesses.




                                                         1



                                                                                       EXHIBIT 1
Case 1:21-cv-21638-DPG Document 1-1 Entered on FLSD Docket 04/28/2021 Page 2 of 9




     4. Plaintiff, 7201 CORP., is a Florida corporation organized and existing under the law of the

        State of Florida, doing business in Miami-Dade County Florida, and is the legal owner of

        real property located at 7800 W 25th Avenue, Hialeah, FL 33016.

     5. Plaintiffs GARLAND and 7201 CORP. are both owned by the same principals.

     6. Plaintiff, GARLAND, operated its business out of a warehouse in and was a tenant in

        possession of the property owned by Plaintiff 7201 CORP. located at 7800 W 25th Avenue,

        Hialeah, FL 33016 (hereinafter referred to as “the Subject Property”).

     7. Defendant, A.L. WILSON CHEMICAL COMPANY (hereinafter referred to as

        “WILSON”), is a foreign corporation, and among other things, engages in the business of

        manufacturing, distributing, and/or selling dry cleaning chemicals.

     8. Defendant WILSON was the manufacturer, distributor, supplier and/or seller of a product

        known as “SoGo S.M.R. Phosphate Free” (hereinafter referred to as the “Subject

        Chemical”) which was a powdered laundry stain remover used by commercial and

        industrial cleaners.

     9. Plaintiff GARLAND regularly purchased the Subject Chemical from Defendant WILSON

        and distributed and re-sold it to its customers.

     10. At some point prior to the incident at issue in this case, Defendant WILSON reformulated

        the Subject Chemical and/or changed its method and materials used to package and

        transport it.

                 GENERAL ALLEGATIONS COMMON TO ALL COUNTS

     11. On or around November 6, 2018, Plaintiff GARLAND had in its warehouse on the subject

        property one or more containers of the subject chemical when the chemical spontaneously

        combusted, ignited a fire on the property, and caused massive damage.




                                                  2
Case 1:21-cv-21638-DPG Document 1-1 Entered on FLSD Docket 04/28/2021 Page 3 of 9




     12. On or around November 9, 2018, Plaintiff GARLAND once again had in its warehouse on

        the subject property one or more containers of the subject chemical when the chemical,

        once again, spontaneously combusted, ignited a fire on the property, and caused even more

        devastating damage.

     13. As a result of the subject fires, the entire building structure on the subject property was

        completely destroyed along with all of the personal property contained within it.

     14. The subject chemical was defective in design and/or in its manufacturing and that defective

        led to the accidental and inadvertent spontaneous combustion and/or ignition which caused

        the fire that damaged and/or destroyed the subject property and its contents as described

        above.

                                      COUNT I:
                        PLAINTIFF GARLAND’S NEGLIGENCE CLAIM

     15. Plaintiff GARLAND incorporates the allegations in paragraphs 1 through 13 as if fully set

        forth herein.

     16. Defendant WILSON had a legal duty to exercise reasonable care in the designing,

        manufacturing, inspecting, testing, and/or distributing of the Subject Chemical so that it

        would be reasonably safe in its handling, storing, transporting, and/or use.

     17. Defendant WILSON had a legal duty to warn of all reasonably foreseeable risks and

        dangers it knew or should have known existed in the Subject Chemical with regard to its

        handling, storing, transporting, and/or use.

     18. Said duties of care extended to Plaintiff GARLAND and to the public as a whole.

     19. Defendant WILSON breached its duty of care to Plaintiff GARLAND in ways such as, but

        not limited to:




                                                  3
Case 1:21-cv-21638-DPG Document 1-1 Entered on FLSD Docket 04/28/2021 Page 4 of 9




            a.   Negligently designing and formulating the Subject Chemical in that it was

                 unreasonably dangerous and could spontaneously combust and ignite under normal

                 and foreseeable use and handling of the Subject Chemical.

            b. Negligently manufacturing the Subject Chemical in that it was unreasonably

                 dangerous and could spontaneously combust and ignite under normal and

                 foreseeable use and handling of the Subject Chemical.

            c. Negligently inspecting and/or testing the Subject Chemical and failing to discover

                 that it was unreasonably dangerous and could spontaneously combust and ignite

                 under normal and foreseeable use and handling of the Subject Chemical.

            d. Negligently distributing and/or selling the Subject Chemical in that it was

                 unreasonably dangerous and could spontaneously combust and ignite under normal

                 and foreseeable use and handling of the Subject Chemical.

            e. Negligently failing to warn of foreseeable dangers Defendant WILSON knew or

                 should have known regarding the Subject Chemical.

     20. Because of Defendant WILSON’S breach of its duty of care, the Subject Chemical was

        unreasonably dangerous, defective, and posed unreasonable risks to people and property in

        contact with Said Chemical including Plaintiff GARLAND’s employees, staff and

        property.

     21. As a result of said breach of duties, Plaintiff GARLAND sustained damages, including but

        not limited to damage to its property and economic damages to its business, including loss

        of business income in the past and the future, loss of business opportunity and damage to

        its reputation.




                                                 4
Case 1:21-cv-21638-DPG Document 1-1 Entered on FLSD Docket 04/28/2021 Page 5 of 9




         WHEREFORE, Plaintiff GARLAND SUPPLY COMPANY demands judgment against

  the Defendant, A.L. WILSON CHEMICAL COMPANY, for compensatory damages in

  compensatory damages in excess of THIRTY THOUSAND DOLLARS ($30,000.00), costs

  allowed by law, and any other relief as this Court deems just proper.

                                   COUNT II:
                   PLAINTIFF GARLAND’S STRICT LIABILITY CLAIM

     22. PLAINTIFF GARLAND re-alleges and incorporates the allegations in paragraphs 1

         through 13 as if fully set forth herein.

     23. DEFENDANT WILSON designed, formulated, manufactured, distributed, and/or sold the

         Subject Chemical.

     24. At the time it left DEFENDANT WILSON’s possession, the Subject Chemical was in a

         defective and unreasonably dangerous condition.

     25. The Subject Chemical’s defective and unreasonably dangerous condition caused damage

         to Plaintiff GARLAND.

     26. As a legal cause of the Subject Chemical’s defective and unreasonably dangerous

         condition, Plaintiff GARLAND sustained damages, including but not limited to damage to

         its property and economic damages to its business, including loss of business income in

         the past and the future, loss of business opportunity and damage to its reputation.

     WHEREFORE, Plaintiff GARLAND SUPPLY COMPANY demands judgment against the

  Defendant, A.L. WILSON CHEMICAL COMPANY, for compensatory damages in excess of

  THIRTY THOUSAND DOLLARS ($30,000.00), costs allowed by law, and any other relief as

  this Court deems just proper.

                                      COUNT III:
                      PLAINTIFF 7201 CORP.’S NEGLIGENCE CLAIM




                                                    5
Case 1:21-cv-21638-DPG Document 1-1 Entered on FLSD Docket 04/28/2021 Page 6 of 9




     27. The Plaintiff 7201 CORP. incorporates the allegations in paragraphs 1 through 13 as if

        fully set forth herein.

     28. Defendant WILSON had a legal duty to exercise reasonable care in the designing,

        formulating, manufacturing, inspecting, testing, and/or distributing of the Subject

        Chemical so that it would be reasonably safe in its handling, storing, transporting, and/or

        use.

     29. Defendant WILSON had a legal duty to warn of all reasonably foreseeable risks and

        dangers it knew or should have known existed in the Subject Chemical with regard to its

        handling, storing, transporting, and/or use.

     30. Said duties of care extended to Plaintiff 7201 CORP. and to the public as a whole.

     31. Defendant WILSON breached its duty of care to Plaintiff 7201 CORP in ways such as, but

        not limited to:

            a. Negligently designing and formulating the Subject Chemical in that it was

                unreasonably dangerous and could spontaneously combust and ignite under normal

                and foreseeable use and handling of the Subject Chemical.

            b. Negligently manufacturing the Subject Chemical in that it was unreasonably

                dangerous and could spontaneously combust and ignite under normal and

                foreseeable use and handling of the Subject Chemical.

            c. Negligently inspecting and/or testing the Subject Chemical and failing to discover

                that it was unreasonably dangerous and could spontaneously combust and ignite

                under normal and foreseeable use and handling of the Subject Chemical.




                                                  6
Case 1:21-cv-21638-DPG Document 1-1 Entered on FLSD Docket 04/28/2021 Page 7 of 9




             d. Negligently distributing and/or selling the Subject Chemical in that it was

                 unreasonably dangerous and could spontaneously combust and ignite under normal

                 and foreseeable use and handling of the Subject Chemical.

             e. Negligently failing to warn of foreseeable dangers Defendant WILSON knew or

                 should have known regarding the Subject Chemical.

     32. Because of Defendant WILSON’S breach of its duty of care, the Subject Chemical was

         unreasonably dangerous, defective, and posed unreasonable risks to people and property in

         contact with Said Chemical including Plaintiff 7201 CORPs employees, staff and property.

     33. As a result of said breach of duties, Plaintiff 7201 CORP. sustained damages, including but

         not limited to damage to its property and economic damages to its business, including loss

         of business income in the past and the future, loss of business opportunity and damage to

         its reputation.

         WHEREFORE, Plaintiff, 7201 CORP., demands judgment against the Defendant, A.L.

  WILSON CHEMICAL COMPANY, for compensatory damages in excess of THIRTY

  THOUSAND DOLLARS ($30,000.00), costs allowed by law, and any other relief as this Court

  deems just proper.

                                     COUNT IV:
                   PLAINTIFF 7201 CORP.’S STRICT LIABILITY CLAIM

     34. PLAINTIFF 7201 CORP. re-alleges and incorporates the allegations in paragraphs 1

         through 13 as if fully set forth herein.

     35. DEFENDANT WILSON designed, formulated, manufactured, distributed, and/or sold the

         Subject Chemical.

     36. At the time it left DEFENDANT WILSON’s possession, the Subject Chemical was in a

         defective and unreasonably dangerous condition.



                                                    7
Case 1:21-cv-21638-DPG Document 1-1 Entered on FLSD Docket 04/28/2021 Page 8 of 9




      37. The Subject Chemical’s defective and unreasonably dangerous condition caused damage

          to Plaintiff 7201 CORP.

      38. As a legal cause of the Subject Chemical’s defective and unreasonably dangerous

          condition, Plaintiff 7201 CORP. sustained damages, including but not limited to damage

          to its property and economic damages to its business, including loss of business income in

          the past and the future, loss of business opportunity and damage to its reputation.

      WHEREFORE, Plaintiff,7201 CORP., demands judgment against the Defendant, A.L.

  WILSON CHEMICAL COMPANY, for compensatory damages in excess of THIRTY

  THOUSAND DOLLARS ($30,000.00), costs allowed by law, and any other relief as this Court

  deems just proper.




                                     DEMAND FOR JURY TRIAL

          Plaintiffs GARLAND SUPPLY COMPANY and 7201 CORP., hereby demand trial by

  jury on all issues so triable as of right.

          Dated this     day of March, 2021.

                                                        STABINSKI & FUNT, PA
                                                        757 Northwest 27th Avenue
                                                        Third Floor
                                                        Miami, FL 33125
                                                        Telephone:    (305) 643-3100
                                                        Facsimile:    (305) 643-1382
                                                        ts@stabinskilaw.com
                                                        crichardson@stabinskilaw.com
                                                        service@stabinskilaw.com

                                                        /s/ Todd J. Stabinski
                                                        ________________________
                                                        Todd J. Stabinski, BCS.
                                                        Florida Bar No.: 105988



                                                   8
Case 1:21-cv-21638-DPG Document 1-1 Entered on FLSD Docket 04/28/2021 Page 9 of 9




                   NOTICE OF DESIGNATION OF E-MAIL ADDRESS(ES)

         The undersigned, in accordance with Florida Rule of Judicial Administration 2.516, hereby

  designates the following as their e-mail addresses:

                            Primary:           ts@stabinskilaw.com

                            Secondary:         crichardson@stabinskilaw.com

                            Tertiary:          service@stabinskilaw.com


                                                        /s/ Todd J. Stabinski
                                                        ________________________
                                                        Todd J. Stabinski, BCS.
                                                        Florida Bar No.: 105988




                                                  9
